       Case: 1:17-cv-00170 Document #: 79 Filed: 12/10/18 Page 1 of 4 PageID #:410




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 DIANA REYNOLDS and SANDRA HIGH,
 individually and on behalf of all others
 similarly situated,                                    Case No. 17-cv-00170

                          Plaintiffs,                   Hon. John J. Tharp, Jr.
                                                        Magistrate Judge Young B. Kim
 v.

 CHW GROUP, INC., d/b/a Choice Home
 Warranty, a New Jersey corporation,

                          Defendant.



                              AMENDED JOINT STATUS REPORT

         Plaintiffs Diana Reynolds (“Reynolds”) and Sandra High (“High”) (collectively

“Plaintiffs”) and Defendant CHW Group, Inc. d/b/a Choice Home Warranty (“CHW” or

“Defendant”) submit this Joint Status Report, as Ordered by the Court on December 3, 2018 (Dkt.

78).

1)       The Parties have met-and-conferred regarding the fact discovery issues identified in the

      November 13, 2018 Amended Joint Status Report.

2)       The Parties have had productive discussions in recent weeks regarding the possibility of

      settlement and intend to participate in a private mediation overseen by a respected neutral with

      experience in Telephone Consumer Protection Act actions.

3)       The Parties are presently working cooperatively to select a mediator and to schedule a

      mediation as soon as practicable.




                                                   1
     Case: 1:17-cv-00170 Document #: 79 Filed: 12/10/18 Page 2 of 4 PageID #:411




4)      As for the parties’ outstanding discovery issues, the parties do not believe they will be

     impediments to mediation and potential resolution. On the contrary, the Parties wish to focus

     their efforts and resources on the mediation process at this time, and believe that focusing on

     discovery while mediating could hinder the parties’ settlement efforts.

5) The parties are also in agreement that, should mediation fail, the parties should be able to

     complete the remaining without unduly delaying this action, particularly given that parties have

     already completed fact witness depositions, and still have until January 16, 2019 to complete

     fact discovery within the existing schedule.

6)      The Parties therefore request that any fact discovery disputes be held in abeyance pending

     the outcome of the mediation, which again the Parties are attempting to schedule as soon as

     practicable.

7) The parties also request that the status conference tentatively scheduled for December 12, 2018

     be adjourned.



                                               Respectfully Submitted,


                                               DIANA REYNOLDS AND SANDRA HIGH,
                                               individually and on behalf of all others similarly
                                               situated,
Dated: December 10, 2018                       /s/       Patrick H. Peluso

                                               One of Plaintiff’s Attorneys


                                               Steven L. Woodrow
                                               swoodrow@woodrowpeluso.com
                                               Patrick H. Peluso
                                               ppeluso@woodrowpeluso.com
                                               Woodrow & Peluso, LLC
                                               3900 East Mexico Ave., Suite 300
                                               Denver, Colorado 80210
                                               (720) 213-0675

                                                     2
    Case: 1:17-cv-00170 Document #: 79 Filed: 12/10/18 Page 3 of 4 PageID #:412




                                        Stefan Coleman
                                        Law Offices of Stefan Coleman, P.A.
                                        201 S Biscayne Blvd, 28th Floor
                                        Miami, FL 33131
                                        (877) 333-9427
                                        Email: law@stefancoleman.com



                                        DEFENDANT CHW GROUP INC.,


Dated: December 10, 2018          By:     /s/ Andrew J. Urgenson
                                          Andrew J. Urgenson (pro hac vice)
                                          OVED & OVED LLP
                                          401 Greenwich Street
                                          New York, NY 10013
                                          Tel. 212.226.2376


                                          Attorneys for Defendant CHW Group, Inc.




                                          3
    Case: 1:17-cv-00170 Document #: 79 Filed: 12/10/18 Page 4 of 4 PageID #:413




                                CERTIFICATE OF SERVICE
       I hereby certify that on December 10, 2018, I caused the foregoing to be filed with the

Court using the Court’s electronic filing system.



                                          /s/ Patrick H. Peluso




                                                4
